office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b06 gaspring postf-126052-08 uilc 1059a date date to ---------------------------------------------------------------------- from christopher j bello branch chief cc intl subject applicability of sec_1_1059a-1 this legal advice responds to your request for assistance this advice may not be used or cited as precedent issue whether a difference between a taxpayer’s valuations for customs law purposes and for income_tax purposes that results from the taxpayer’s correct application of the first_sale_rule under customs law always violates sec_1059a or whether such difference may be permissible under sec_1_1059a-1 conclusion a difference between valuations for customs law purposes and for income_tax purposes that results from a correct application of the first_sale_rule does not violate sec_1059a where such difference falls under the exception in sec_1_1059a-1 law i sec_1059a sec_1059a provides a in general if any property is imported into the united_states in a transaction directly or indirectly postf-126052-08 between related_persons within the meaning of sec_482 the amount of any costs - which are taken into account in computing the basis or inventory cost of such property by the purchaser and which are also taken into account in computing the customs_value of such property shall not for purposes of computing such basis or inventory cost for purposes of this chapter be greater than the amount of such costs taken into account in computing such customs_value b customs_value import for purposes of this section - customs_value the term customs_value means the value taken into account for purposes of determining the amount of any customs duties or any other duties which may be imposed on the importation of any property import except as provided in regulations the term import means the entering or withdrawal from warehouse for consumption thus generally if a transfer price paid_by an importer exceeds the value reported by the importer for customs purposes the amount by which the transfer price exceeds the customs_value may be disregarded for income_tax purposes congress however recognized that there are legitimate and material differences between customs and tax valuation principles and directed the secretary_of_the_treasury to provide rules that acknowledge such differences specifically the legislative_history provides in part in enacting sec_1059a congress did not express the view that valuation of property for customs purposes should always determine valuation of property for u s income_tax purposes instead congress was concerned only with establishing a limit on the price an importer could claim for income_tax purposes the act provides that importers subject_to u s tax may not claim a transfer price for u s income_tax purposes that is higher than would be consistent with the value they claim for customs purposes congress expected that the secretary will provide rules for postf-126052-08 coordinating customs and tax valuation principles including provision of proper adjustments for amounts such as freight charges items of american content returned sales commissions where customs pricing rules may differ from appropriate tax valuation rules in addition in no event does a customs declaration or customs valuation constrain the ability of the commissioner to adjust transfer prices under sec_482 joint_committee on taxation general explanation of tax_reform_act_of_1986 pincite committee on finance senate s rep pincite conference_report house of representatives rep at ii-656 the treasury_department responded by issuing regulations that include sec_1 1059a- c which provides adjustments to customs_value -to the extent not otherwise included in customs_value a taxpayer for purposes of determining the limitation on claimed basis or inventory cost of property under this section may increase the customs_value of imported_property by the amounts incurred by it and properly included in inventory cost for- i freight charges ii insurance charges iii the construction erection assembly or technical assistance provided with respect to the property after its importation into the united_states and iv any other_amounts which are not taken into account in determining the customs_value which are not properly includible in customs_value and which are appropriately included in the cost_basis or inventory cost for income_tax purposes see sec_1_471-11 and sec_263 thus sec_1_1059a-1 recognizes that where the differences result from real value added a taxpayer may report different amounts for customs and income_tax purposes without adjustment under sec_1059a ii the first_sale_rule under customs law if both the manufacturer’s selling_price and a middleman’s selling_price are statutorily viable transaction values for purposes of determining customs duties the first_sale_rule permits a taxpayer to choose the manufacturer’s lower postf-126052-08 price rather than the middleman’s higher price as the basis for determining transaction value this is known as the first_sale_rule the court in 982_f2d_505 fed cir confirmed the first_sale_rule as a proper interpretation and application of customs law for valuation purposes and explained the circumstances in which it may be applied once it is determined that both the manufacturer’s price and the middleman’s price are statutorily viable transaction values the rule is straightforward the manufacturer’s price rather than the price from the middleman to the purchaser is used as the basis for determining transaction value the rule only applies where there is a legitimate choice between two statutorily viable transaction values the manufacturer's price constitutes a viable transaction value when the goods are clearly destined for export to the united_states and when the manufacturer and the middleman deal with each other at arm's length in the absence of any non-market influences that affect the legitimacy of the sales_price given the option afforded by the first_sale_rule importers often choose the first sale value because it minimizes customs duties use of the first_sale_rule generally results in a disparity between the customs valuation and the income_tax valuation because the income_tax valuation is based on a later more valuable sale analysis sec_1059a caps the sec_482 transfer price of goods at the customs_value reported for the goods for this purpose sec_1059a provides that customs_value is the value taken into account for purposes of determining the amount of any customs duties or any other duties that may be imposed on the importation of any property sec_1_1059a-1 allows taxpayers to increase the customs_value of imported_property by certain amounts that are properly not included in customs_value but which are incurred by the taxpayer and properly included in the transfer price of the property for income_tax purposes sec_1_1059a-1 through iii provide specific examples of such amounts sec_1_1059a-1 further allows customs_value to be increased by any other such amounts that are not specifically identified in sec_1_1059a-1 through iii accordingly we conclude that an adjustment under sec_1059a with respect to a value differential that results solely from an importer’s correct application of the first_sale_rule and subsequent real value added under sec_1_1059a-1 is not proper however other adjustments under sec_1059a may nonetheless be appropriate and sec_1059a does not limit in any way the authority of the postf-126052-08 commissioner to adjust a taxpayer’s transfer price under sec_482 or any other appropriate provision of the law see sec_1_1059a-1 please call branch at if you have any further questions
